      Case 4:21-cr-00009 Document 24 Filed on 01/21/21 in TXSD Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                §
 UNITED STATES OF AMERICA,                      §
 Plaintiff,                                     §         Case No. 4:21-CR-0009
                                                §
 v.                                             §
                                                §
 ROBERT BROCKMAN,                               §
 Defendant.                                     §

                                FILTER TEAM’S STATUS REPORT

       The filter team submits this status report.

I.     STATUS REPORT OF SEARCH WARRANTS

       On August 15, 2018, as part of an ongoing criminal investigation, agents from the Internal

Revenue Service-Criminal Investigation (“IRS-CI”) executed two search warrants for the records and

devices of an attorney. Those warrants were issued by this Court (U.S. Magistrate Judge Nancy K.

Johnson), for the premises of the attorney’s home office and a storage unit. Robert Brockman

(“Brockman”) was one of the attorney’s clients, and some of the seized documents related to him.

During the execution of the search warrants, IRS-CI obtained approximately 54 boxes of documents and

information from multiple electronic devices.

       On January 24, 2019, following a hearing on the matter, the Court ordered additional filter

protocols that included, in part, providing each potential privilege holder with the documents relating to

that privilege holder, and then allowing that privilege holder sixty days to review the material and raise

any privilege claims with the filter team. In the event of a disagreement between the filter team and the

privilege holder, the filter team would be permitted to file a motion with the Court seeking a ruling on

privilege. On May 10, 2019, the Court granted the Parties’ Joint Motion to proceed under the January

24, 2019 protocol.
      Case 4:21-cr-00009 Document 24 Filed on 01/21/21 in TXSD Page 2 of 3




         In approximately July 2019, IRS-CI Special Agents completed the Attachment B review of the

  54 boxes and electronic evidence and redacted information potentially privileged as to clients not

  identified in the search warrant affidavit. Following completion of the Attachment B review, in

  approximately December 2019, the filter team began reviewing the responsive documents with the

  goal of segregating and providing the documents that respectively related to each privilege holder.

  However, the filter team also represents the United States in another under seal matter in a different

  judicial district. To avoid violating a Court order issued in that matter the filter team ceased reviewing

  and segregating the responsive materials. The filter team does not currently have authorization from

  the Court in the other judicial district to disclose the proceeding.

II.    CONCLUSION

         The filter team respectfully submits this status report.



                                                   Respectfully submitted,

                                                   RYAN K. PATRICK
                                                   United States Attorney
                                                   DAVID HUBBERT
                                                   Deputy Assistant Attorney General

                                                   ____________/s/_______________
                                                   JORGE ALMONTE (admitted pro hac vice)
                                                   Assistant Chief
                                                   ERIC B. POWERS (admitted pro hac vice)
                                                   JESSICA MORAN (admitted pro hac vice)
                                                   Trial Attorneys
                                                   Department of Justice – Tax Division
                                                   Northern Criminal Enforcement Section
     Case 4:21-cr-00009 Document 24 Filed on 01/21/21 in TXSD Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I, Eric Powers, certify that a copy of the foregoing STATUS REPORT was served on all counsel
of record via ECF on January 21, 2021.

                                                  /s/ Eric B. Powers
                                                  Eric B. Powers
                                                  Counsel for the United States – Filter Team
